Feeguson, Judge
(concurring):
I concur because I agree with the majority opinion that issues which go to the heart of a fair trial should be raised as soon as possible and that irregularities which, for good and sufficient reason, were not considered during the trial should be considered by the convening authority if they harmed the accused. To me, the form in which these irregularities are brought to his attention is of secondary importance to the subject matter. Since the matter in the instant care harmed the accused and was considered by the convening authority in making his decision, I believe that it is propérly a part of the record and may be considered by the board of review and this Court.